Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8 recites “A computer system for using automatically capturing and recording anomalies…” in which it is unclear how “using” is meant with regard to “anomalies”. 
For the purposes of examination, the Examiner will take “A computer system for using automatically capturing and recording anomalies” as -- A computer system for automatically capturing and recording anomalies --, based on claim 1 and 15 with similar language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “… the received external operational data, the detected loading of the one or more applications, the captured one or more interactions, and/or the logged anomalies data…”. The phrase “and/or” is unclear whether one or all of the elements are required and is therefore indefinite. For the purposes of examination, the Examiner will take the limitations affected by the phrase “and/or” as -- the received external operational data, the detected loading of the one or more applications, the captured one or more interactions, or the logged anomalies data --.
Dependent claims 2-7 inherit and do not cure the deficiencies of claim 1, and are therefore rejected on the same basis as outlined above.
Dependent claims 9-14 inherit and do not cure the deficiencies of claim 9, and are therefore rejected on the same basis as outlined above.
Dependent claims 16-20 inherit and do not cure the deficiencies of claim 15, and are therefore rejected on the same basis as outlined above.
Additionally, Claims 6, 13, and 20 recite “…the QAR and/or the FDR…”. The phrase “and/or” is unclear whether one or both of the elements are required and is therefore indefinite. For the purposes of examination, the Examiner will take the limitations affected by the phrase “and/or” as -- the QAR or the FDR --.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception involving an abstract idea, specifically a mental process without significantly more.

35 U.S.C. 101 Analysis: Step 1
Claims 1-7 are directed to a “computer-implemented method”, i.e. a method, claims 8-14 are directed to a “computer system”, i.e. an apparatus, claims 15-20 are directed to a “non-transitory computer-readable medium”, i.e. an apparatus. Therefore, claims 1-20 fall into at least one of the four statutory categories.

35 U.S.C. 101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a)	mathematical concepts,
b)	certain methods of organizing human activity, and/or
c)	mental processes.
Claims 1, 2, and 5 include limitations that recite an abstract idea. Claims 1-7 recite similar limitations to claims 8-20; as such, claims 1-7 will be representative of claims 8-20 for the remainder of the 35 U.S.C 101 rejection, where appropriate (i.e. where the limitations are the same).
Claim 1 recites:
“detecting… loading of one or more applications associated with the operation of the vehicle”,
“capturing… one or more interactions between an operator of the vehicle and the one or more applications at the vehicle”, and

Claims 2 recites:
“correlating… the generated recorder data with raw vehicle operational data…”.
Claims 5 recites:
“determining… that the generated recorder data include safety critical data”. 
The Examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. 
Regarding claim 1, “detecting… loading of one or more applications associated with the operation of the vehicle” is equivalent to a person viewing a loading bar, or other graphic user interface, i.e. a mental process of observation. Similarly, “capturing… one or more interactions between an operator of the vehicle and the one or more applications at the vehicle” can be accomplished by a person viewing another person interact with an application, i.e. a mental process of observation. Additionally, “based on any anomaly identified from the received external operational data, the detected loading of the one or more applications, or the captured one or more interactions” is equivalent to a person evaluating data for abnormality, i.e. a mental process of evaluation and judgment. 
Regarding claim 2, “correlating… the generated recorder data with raw vehicle operational data…” is equivalent to a person mentally associating raw vehicle operational data with the generated recorder data, like a technician associating an aircraft roll greater than 30 degrees with recorded faults of an altimeter (see U.S.C. § 103 rejection of claim 9), i.e. a mental process of evaluation and judgment. 
Finally, claims 5 recites “determining… that the generated recorder data include safety critical data”, equivalent to a person determining which data pertains to safety, i.e. a mental process of evaluation and judgment. 
Accordingly, claims 1, 2, and 5 recite at least one abstract idea.



35 U.S.C. 101 Analysis: Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
Claim 1 recites:
“A computer-implemented method for automatically capturing and recording anomalies and vehicle operator interaction data comprising”, 
“receiving, by one or more processors, external operational data associated with operation of a vehicle”, 
“logging, by the one or more processors, anomalies data associated with the operation of the vehicle”, 
“recording, by the one or more processors, the received external operational data, the detected loading of the one or more applications, the captured one or more interactions, and/or the logged anomalies data, to generate recorder data”, and
“storing, by the one or more processors, the generated recorder data in one or more vehicle data recorder databases”.
Claim 2 recites: “by the one or more processors” and “raw vehicle operational data stored at a quick access recorder (QAR) of the vehicle”.
Claim 3 recites: “external operational data is received from one or more line-replaceable units (LRUs) of the vehicle”. 
Claim 4 recites: “the one or more vehicle data recorder databases are included in at least one of: a quick access recorder (QAR), a flight data recorder (FDR), an electronic flight bag (EFB) system, an on-board gateway device, a flight data acquisition unit, a data repository in communication with a cloud network, or a ground server”.
Claim 5 recites: “by the one or more processors” and “in response to determining that the generated recorder data include safety critical data, storing, by the one or more processors, the generated recorder data in the FDR”. 
Claim 6 recites: “transmitting, by the one or more processors, the generated recorder data to the QAR and/or the FDR, via an aircraft interface device (AID) of the vehicle”.
Claim 7 recites: “transmitting, by the one or more processors, the generated recorder data to the one or more vehicle recorder databases periodically, based on a frequency identified from an operator preference data set”.
Claim 8 recites:
“A computer system for using automatically capturing and recording anomalies and vehicle operator interaction data, the system comprising”, 
“a memory having processor-readable instructions stored therein”, and
“at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions”. 
Claim 15 recites: “A non-transitory computer-readable medium containing instructions for automatically capturing and recording anomalies and vehicle operator interaction data”.
The Examiner submits that the recited limitations, outlined above, do not integrate the aforementioned abstract ideas into a practical application. 
Regarding claim 1, the additional limitations of using “A computer-implemented method for automatically capturing and recording anomalies and vehicle operator interaction data…” and “one or more processors” to perform the aforementioned abstract ideas are examples of performing a mental process in a computer environment (MPEP § 2106.04 (a).III.C). Claims 2, 5, 6, and 7 also recite “one or more processors”, which are also directed to performing a mental process in a computer environment. 
Regarding the additional limitations recited in claim 1, “receiving… external operational data associated with operation of a vehicle”, “logging… anomalies data associated with the operation of the vehicle,”, “recording… the received external operational data, the detected loading of the one or more applications, the captured one or more interactions, and/or the logged anomalies data, to generate recorder data”, and “storing… the generated recorder data in one or more vehicle data recorder databases” are examples of adding insignificant extra-solution activity (MPEP § 2106.05(g)).  necessary data gathering (MPEP § 2106.05(g)(3)), i.e. receiving and storing data, where one or more vehicle database is directed to a general purpose computer that applies a judicial exception (MPEP § 2106.05(b)(I)).
Regarding claim 2, “raw vehicle operational data stored at a quick access recorder (QAR) of the vehicle” is directed to necessary data gathering (MPEP § 2106.05(g)(3)), i.e. storing data. Additionally, the limitation of a QAR is an example of use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) (MPEP § 2106.05(b)(III)). 
Regarding claim 3, “external operational data is received from one or more line-replaceable units (LRUs) of the vehicle” is directed to necessary data gathering (MPEP § 2106.05(g)(3)). Additionally, the limitation of a LRU is an example of use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) (MPEP § 2106.05(b)(III)). 
Regarding claim 4, “the one or more vehicle data recorder databases are included in at least one of: a quick access recorder (QAR), a flight data recorder (FDR), an electronic flight bag (EFB) system, an on-board gateway device, a flight data acquisition unit, a data repository in communication with a cloud network, or a ground server” is an example of use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) (MPEP § 2106.05(b)(III)). 
Regarding claim 5, “in response to determining that the generated recorder data include safety critical data, storing… the generated recorder data in the FDR” is directed to necessary data gathering (MPEP § 2106.05(g)(3)), i.e. storing data. Additionally, the limitation of a FDR is an example of use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) (MPEP § 2106.05(b)(III)). 
Regarding claim 6, “transmitting… the generated recorder data to the QAR and/or the FDR, via an aircraft interface device (AID) of the vehicle” is directed to necessary data gathering (MPEP § 2106.05(g)(3)), i.e. transmitting data. Additionally, the limitation of a QAR or FDR and AID are examples of use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) (MPEP § 2106.05(b)(III)). 
Regarding claim 7, “transmitting… the generated recorder data to the one or more vehicle recorder databases periodically, based on a frequency identified from an operator preference data set” is directed to necessary data gathering (MPEP § 2106.05(g)(3)), i.e. transmitting data. Additionally, the limitation of one or more vehicle recorder databases is an example of a general purpose computer that applies a judicial exception (MPEP § 2106.05(b)(I)).
Regarding claim 8, the additional limitations of using “A computer system for using automatically capturing and recording anomalies and vehicle operator interaction data, the system…”, “a memory having processor-readable instructions stored therein”, and “at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions” to perform the aforementioned abstract ideas is an example of performing a mental process on a generic computer (MPEP § 2106.04 (a).III.C).
Regarding claim 15, the additional limitation of using “A non-transitory computer-readable medium containing instructions for automatically capturing and recording anomalies and vehicle operator interaction data” to perform the aforementioned abstract ideas is an example of performing a mental process in a computer environment (MPEP § 2106.04 (a).III.C).
The additional limitations merely include instructions to implement the abstract ideas on a computer, using a computer as a tool to perform an abstract idea. The additional limitations are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application or provide significantly more (MPEP § 2106.05(f)(2)).
Finally, the additional limitations do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition, implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in 
Therefore, the additional limitations recited in claims 1-7, 8, and 15 do not integrate the judicial exception into a practical application.

35 U.S.C. 101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. The following claims recite additional limitations that are considered well-understood, routine, and conventional.
Claims 1 recites:
“receiving… external operational data”,
“logging… anomalies data”,
“recording… the received external operational data, the detected loading of the one or more applications, the captured one or more interactions, and/or the logged anomalies data, to generate recorder data”, and
“storing… the generated recorder data”.
Claims 3 recites: “the external operational data is received”.
Claims 5 recites: “storing… the generated recorder data”.
Claims 6 recites: “transmitting… the generated recorder data”.
Claims 7 recites: “transmitting… the generated recorder data”. 
The Examiner submits that the recited limitations outlined above do not amount to significantly more than the judicial exception.
Regarding claims 1, 3, 6, and 7, the claimed limitations of receiving and transmitting data are examples of a well-understood, routine, or conventional activity, i.e. receiving or transmitting data over a network (MPEP § 2106.05(d)(II)(i)). Similarly, the limitations of claims 1 and 5 of logging, recording, and storing data are examples of a well-understood, routine, or conventional activity, i.e. storing and retrieving information in memory 
Claims 8-20 recite similar limitations to those outlined above for claims 1-7 and are therefore rejected on the same basis. 
Thus, given the reasons outlined above as well as the reasons outlined in Step 2A, Prong II, the additional limitations do not amount to significantly more than the judicial exception. 
In summary, claims 1-20 recite abstract ideas with additional elements recited at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception, and are therefore considered non-statutory subject matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vian et al. (PGPub No US 2006/0112119 A1) in view of Stefani (PGPub No US 2006/0041340 A1), henceforth known as Vian and Stefani, respectively.
Regarding claim 1, the claim limitations recite a method having limitations similar to those of claim 8 and therefore is rejected on the same basis, as outlined below.
Regarding claim 3, the claim limitations recite a method having limitations similar to those of claim 10 and therefore is rejected on the same basis, as outlined below.
Regarding claim 4, the claim limitations recite a method having limitations similar to those of claim 11 and therefore is rejected on the same basis, as outlined below.
Regarding claim 8, Vian teaches:
A computer system for using automatically capturing and recording anomalies and vehicle operator interaction data, the system comprising: 
(Vian, FIG. 2: (34); FIG. 3: (54); FIG. 4;
Paragraph [0016]: “FIG. 3 is a schematic block diagram of an entity capable of operating as a monitoring controller…”;
Paragraph [0028]: “…a monitoring controller 34, referred to as an advanced wireless open data controller (AWOC)…”)
a memory having processor-readable instructions stored therein; and 
(Vian, FIG. 3: (58);
Paragraph [0032]: “The memory 58 of the AWOC 34 can comprise volatile and/or non-volatile memory… the memory typically stores software applications, instructions or the like for the processor(s) to perform steps associated with operation of the AWOC in accordance with embodiments of the present invention…”)
at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions for: 
(Vian, FIG. 3: (56);
Paragraph [0032]: “…the memory typically stores software applications, instructions or the like for the processor(s) to perform steps associated with operation of the AWOC in accordance with embodiments of the present invention…”)
receiving external operational data associated with operation of a vehicle; 
(Vian, FIG. 4: (62);
Paragraph [0002]: “…An LRU may be provided to monitor and/or control one or more external devices such as an actuator, valve, motor, etc., associated with a particular component or assembly of the aircraft…”;
Paragraph [0054]: “…the method includes the AWOC 34 receiving data output by the LRU's 14 of the aircraft over the avionics buses 16, as shown in block 62…”;
Where the AWOC 34 receives data (receiving data) output by the line-replaceable-units, LRUs that control operation of external devices of the aircraft (external operational data associated with operation of a vehicle))
logging anomalies data associated with the operation of the vehicle, based on any anomaly identified from the received external operational data, the detected loading of the one or more applications, or the captured one or more interactions; 
(Vian, FIG. 4: (68), (70);
Paragraph [0028]: “…the AWOC can be configured to identify events (e.g., faults) in the data output by the respective LRU's…”;
Paragraph [0056]: “…the AWOC can operate the FSR application… thereby identifying the respective events of the aircraft 12…If the FSR application detects a match, however, the AWOC can identify an event and/or course of action associated with an event, as shown in block 70. In such instances, the AWOC can separately record event data for the respective event(s)…”;
Where the AWOC can separately record event data for the respective events of aircraft 12 (logging anomalies data associated with the operation of the vehicle) based on the AWOC identifying an event, e.g. a fault from the data output of the line-replaceable-units, LRUs (based on any anomaly identified from the received external operational data))
recording the received external operational data, the detected loading of the one or more applications, the captured one or more interactions, and/or the logged anomalies data, to generate recorder data; and 
(Vian, FIG. 4: (68), (70), (72);
…the AWOC can separately record event data for the respective event(s). The event data for each event can comprise any of a number of different pieces of information including, for example, the data output by the respective LRU's during the event, the course of action associated with the events, and/or textual descriptions of the event and/or the course of action…the event data further includes data output by the respective LRU's for a given time period (e.g., one second) before and after the event”;
Where the AWOC records the data output from the line-replaceable-units, LRUs (recording the received external operational data or the logged anomalies data) to generate event data (to generate recorder data))
storing the generated recorder data in one or more vehicle data recorder databases.
(Vian, FIG. 3: (58);
Paragraph [0032]: “…the memory typically stores at least a portion of data output by one or more of the LRU's as the AWOC monitors such LRU's. In addition, the memory can be used to store a database or event table 58a including data representative of known events (e.g., fault events) of the aircraft 12, where one or more events can have an associated course of action to perform upon identifying the event. As such, the AWOC can additionally or alternatively store, into the memory, select event data based upon whether the output data indicates an event in the aircraft 12…”;
Where the AWOC stores the event data (storing the generated recorder data) in memory 58 (one or more vehicle data recorder databases)). 
Vian fails to explicitly teach detecting loading of one or more applications associated with the operation of the vehicle and capturing one or more interactions between an operator of the vehicle and the one or more applications at the vehicle.
However, in the same field of endeavor, Stefani teaches:
detecting loading of one or more applications associated with the operation of the vehicle; 
(Stefani, FIG. 3;
Paragraph [0017]: “…A capability may be provided to log and archive all data manipulation and transfer steps internal to and between the EFBs of individual cockpit flight crew members”;
Paragraph [0044]: “…The primary display area 210… can be used to display any one of tens of thousands of static (e.g., text and still pictures), dynamic (e.g., video and/or audio), and/or interactive (e.g., checklists and forms) pages of data stored in the reference library of the EFB. Such pages of data displayed normally in the primary display area 210 include, for example, required checklists, aircraft operating manuals, navigation charts and/or publications and other like pages of reference materials required for operation and navigation of the aircraft under normal and emergency conditions. An individual cockpit flight crew member can simply review the information presented which is critical to the immediate phase of flight…”;
Paragraph [0045]: “FIG. 3 is a block diagram of an exemplary embodiment of a generic portable electronic data storage and display device 300, of which an EFB is one specific example, usable with the systems and methods according to this invention….”;
Where the electronic flight bag, EFB, shown in FIG. 3, i.e. a computer system, provides static, dynamic, and interactive pages required for operation and navigation of the aircraft (one or more applications associated with the operation of the vehicle) and where the EFB logs and archives all data manipulation on the EFB by flight crew members (detecting loading of one or more applications))
capturing one or more interactions between an operator of the vehicle and the one or more applications at the vehicle; 
(Stefani, 
Paragraph [0017]: “Embodiments of this invention may provide systems and methods to perform Cockpit Resource Management (CRM) review with information on cockpit flight crew member electronic interaction, for example, being recorded, stored and made available for a number of beneficial purposes… A capability may be provided to log and archive all data manipulation and transfer steps internal to and between the EFBs of individual cockpit flight crew members”;
Paragraph [0044]: “…stored in the reference library of the EFB… for example, required checklists, aircraft operating manuals, navigation charts and/or publications and other like pages of reference materials required for operation and navigation of the aircraft under normal and emergency conditions. An individual cockpit flight crew member can simply review the information presented which is critical to the immediate phase of flight…”;
Where the electronic flight bag, EFB, logs and archives all data manipulation, i.e. flight crew member electronic interaction on the EFB, on-board the aircraft (capturing one or more interactions between an operator of the vehicle and the one or more applications at the vehicle) where the one or more applications includes accessing checklists, operating manuals, charts, etc. on the EFB).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the computer system of Vian with the feature of detecting loading and capturing …this invention may provide systems and methods to perform Cockpit Resource Management (CRM) review with information on cockpit flight crew member electronic interaction, for example, being recorded, stored and made available for a number of beneficial purposes such as, for example, efficiency analysis, procedures training, event reconstruction, mishap investigation or any other like beneficial purpose…” (Stefani, Paragraph [0017]). 
Regarding claim 10, Vian and Stefani teach the system of claim 8. Vian further teaches:
wherein the external operational data is received from one or more line-replaceable units (LRUs) of the vehicle.
(Vian, FIG. 4: (62);
Paragraph [0002]: “…An LRU may be provided to monitor and/or control one or more external devices such as an actuator, valve, motor, etc., associated with a particular component or assembly of the aircraft…”;
Paragraph [0054]: “…the method includes the AWOC 34 receiving data output by the LRU's 14 of the aircraft over the avionics buses 16, as shown in block 62…”;
Where the AWOC 34 receives data (the external operational data is received) from line-replaceable-units, LRUs (from one or more line-replaceable units (LRUs) of the vehicle)).
Regarding claim 11, Vian and Stefani teach the system of claim 8. Stefani further teaches:
wherein the one or more vehicle data recorder databases are included in at least one of: a quick access recorder (QAR), a flight data recorder (FDR), an electronic flight bag (EFB) system, an on-board gateway device, a flight data acquisition unit, a data repository in communication with a cloud network, or a ground server.
(Stefani, FIG. 3;
Paragraph [0017]: “… information on cockpit flight crew member electronic interaction, for example, being recorded, stored and made available for a number of beneficial purposes… A capability may be provided to log and archive all data manipulation and transfer steps internal to and between the EFBs of individual cockpit flight crew members”;
FIG. 3 is a block diagram of an exemplary embodiment of a generic portable electronic data storage and display device 300, of which an EFB is one specific example, usable with the systems and methods according to this invention….”;
Paragraph [0079]: “…it should be appreciated that information regarding each, or all, of the steps of the method as delineated above may be recorded in any suitable storage device either internal to the individual portable electronic data storage and display devices or in a separate data storage unit…”;
Where the electronic flight bag, EFB, logs and archives all data manipulation, i.e. flight crew member electronic interaction on the EFB, i.e. stores generated recorder data comprising captured one or more interactions on the EFB (the one or more vehicle data recorder databases are included in at least one of: an electronic flight bag (EFB) system)).
Regarding claim 15, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 8 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitations cited by claim 15, Vian further teaches:
A non-transitory computer-readable medium containing instructions for automatically capturing and recording anomalies and vehicle operator interaction data, comprising: 
(Vian, FIG. 2: (34); FIG. 3;
Paragraph [0068]: “…The computer program product for performing the methods of embodiments of the present invention includes a computer-readable storage medium, such as the non-volatile storage medium, and computer-readable program code portions, such as a series of computer instructions, embodied in the computer-readable storage medium. The computer-readable program code portions may include separate executable portions for performing distinct functions to accomplish methods of embodiments of the present invention…”;
Where the computer program product used to accomplish the described methods includes a computer-readable storage medium such as the non-volatile storage medium (A non-transitory computer-readable medium) storing executable instructions for performing the methods described (containing instructions)).
Regarding claim 17, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 10 and therefore is rejected on the same basis, as outlined above.

Regarding claim 18, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 11 and therefore is rejected on the same basis, as outlined above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vian and Stefani as applied to claims 1, 8, and 15 above, and in further view of Sudolsky. 
Sudolsky (US Patent No 6,115,656) is cited in Information Disclosure Statement filed 07/22/2019, U.S. Patents: citation No 2.
Regarding claim 2, the claim limitations recite a method having limitations similar to those of claim 9 and therefore is rejected on the same basis, as outlined below.
Regarding claim 9, Vian and Stefani teach the system of claim 8. Vian further teaches:
the plurality of functions include a function for: 
correlating the generated recorder data with raw vehicle operational data [stored at a quick access recorder (QAR) of the vehicle].
(Vian, FIG. 4: (74);
Paragraph [0057]: “…the AWOC can package one or more additional pieces of data with the event data, if so desired. For example, the AWOC can package an identifier (e.g., tail number) and/or location (e.g., latitude, longitude, altitude, etc.) of the aircraft, and/or date and/or time information, along with the event data…”;
Where the AWOC packages the event data (correlating the generated recorder data) with additional pieces of data such as latitude, longitude, altitude, etc. (with raw vehicle operational data)). 
The combination of Vian and Stefani fails to teach raw vehicle operational data stored at a quick access recorder (QAR) of the vehicle.
However, in the same field of endeavor, Sudolsky teaches:
[correlating the generated recorder data with] raw vehicle operational data stored at a quick access recorder (QAR) of the vehicle.
(Sudolsky, FIG. 1: (PROPULSION DATA (QAR)); FIG. 2: (36);
Col 6, lines 16-23: “…The method involves using a mass storage device such as an optical quick access recorder (OQAR), wherein the electronic medium… records a large and diverse plurality of output signals from line replaceable-units (LRU's), actuators, valves, sensors and other various components of an aircraft (in real time)…”;
Col 8, lines 18-25: “The APDMC 14 generates a large plurality of output signals which can be representative of dynamic aircraft data, propulsion data and real-time fault data. The dynamic aircraft data is recorded in a standard flight data recorder (SFDR) 16, as is well known in the aircraft industry. The APDMC 14 transmits output data that ARINC 573 bus 15 can be recorded on an optical quick access recorder (OQAR) 18…”;
Col 9, lines 56-61: “The obtained LRU fault information is then compared with other relevant recorded flight information by the service technician or automatically by software, such as FoxPro.RTM., as indicated at step 36, whenever appropriate, in an effort to determine why the fault indication may have occurred…”;
Col 10 lines 1-9: “…the flight service technician could review other information provided in report form, such as by report 30 in FIG. 1, to determine that at a certain time during flight the aircraft 10 experienced a roll of more than 30.degree. for a limited time or at several times during flight. From this information, the service technician could readily determine that the fault indications provided relating to the altimeter are in fact spurious fault indications and that the altimeter, in fact, operated properly during the entire flight of the aircraft 10”;
Where the optical quick access recorder OQAR records dynamic aircraft data such as roll from the standard flight data recorder SFDR (raw vehicle operational data stored at a quick access recorder (QAR) of the vehicle) and uses either a flight service technician or software to correlate a roll greater than 30 degrees with fault indications from a line replaceable-unit, LRU (correlating the generated recorder data)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the computer system of Vian and Stefani with the feature of storing raw vehicle operational data at a quick access recorder (QAR) of Sudolsky because “…a mass storage device such as an optical quick access recorder (OQAR)… is easily removed from the aircraft without requiring aircraft power or specialized equipment or skills” (Sudolsky, Col 6, lines 16-19) and using the stored raw vehicle …the user to quickly verify whether or not a recorded fault indication is in fact a legitimate fault” (Sudolsky, Col 6, lines 29-30).
Regarding claim 16, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 9 and therefore is rejected on the same basis, as outlined above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vian and Stefani as applied to claims 4, 11, and 18 above, and in further view of Byrd, JR. (PGPub No US 2017/0178420 A1), henceforth known as Byrd. 
Regarding claim 5, the claim limitations recite a method having limitations similar to those of claim 12 and therefore is rejected on the same basis, as outlined below.
Regarding claim 12, Vian and Stefani teach the method of claim 11. Vian further teaches:
the plurality of functions include functions for: 
determining that the generated recorder data include safety critical data; and 
(Vian, FIG. 6: (Maintenance Action);
Paragraph [0028]: “…By being capable of identifying the events, the AWOC can identify a course of action to perform in response to identifying those events… In addition, the AWOC can be capable of selectively recording and transmitting data output from the LRU's, or filter out data output from the LRU's that does not indicate an event of one or more LRU's…”;
Where the AWOC determines courses of action for event data (determining that the generated recorder data), where the course of action for event data requiring a part replacement is annotated as ‘remove and replace part number 123’ or ‘456’ (include safety critical data), where the required replacement of parts is safety critical data).
Although Vian teaches determining that the generated recorder data include safety critical data safety critical data as outlined above, the combination of Vian and Stefani fails to teach in response to determining that the [generated recorder data include safety critical data], storing the generated recorder data in the FDR.

in response to determining that the [generated recorder data include safety critical data], storing the generated recorder data in the FDR.
(Byrd, FIG. 9: (808), (810);
Paragraph [0052]: “The term “DFDR” refers to the digital flight data recorder. This device records various performance parameters of an aircraft... ”;
Paragraph [0125]: “…As provided above, as shown at 808, the received data may be sorted (e.g., via a data sorting module) into critical and non-critical packets or groups. The non-critical data (e.g., information that is determined to be important but not needed in near real time) may be stored 810 for later retrieval, for example, in the data storage device of the OCH LRU 104 and/or via the DFDR…”;
Where in step 808 the data sorting module sorts the data into critical and non-critical groups (in response to determining that the data includes non-critical data) and in step 810 the non-critical data is stored in a data storage device via the digital flight data recorder, DFDR (storing the generated recorder data in the FDR)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the computer system of Vian and Stefani with the feature of storing generated recorder data in a flight data recorder of Byrd because “…The DFDR's 110 near indestructability enables later retrieval of the flight data for analysis and investigation in case of a flight incident. …” (Byrd, Paragraph [0073]) where the data stored on a flight data recorder is protected from impact in the event of a flight incident.
Regarding claim 19, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 12 and therefore is rejected on the same basis, as outlined above.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vian and Stefani as applied to claims 4, 11, and 18 above, and in further view of Haukom (PGPub No US 2016/0318622 A1), henceforth known as Haukom. 
Regarding claim 6, the claim limitations recite a method having limitations similar to those of claim 13 and therefore is rejected on the same basis, as outlined below.
Regarding claim 13, Vian and Stefani teach the system of claim 11. The combination of Vian and Stefani fails to teach transmitting the generated recorder data to the QAR and/or the FDR, via an aircraft interface device (AID) of the vehicle. 
However, in the same field of endeavor, Haukom teaches:
the function for storing the generated recorder data further comprises: 
transmitting the generated recorder data to the QAR and/or the FDR, via an aircraft interface device (AID) of the vehicle.
(Haukom, FIG. 1: (12), (38);
Paragraph [0019]: “…aircraft interface device 12 can cause the selected data to be stored by transmitting the selected data to FDR 38…”;
Where flight data recorder, FDR, receives and stores aircraft operational data (the generated recorder data to the FDR) transmitted from an air interface device, AID, of the aircraft (transmitting via an aircraft interface device (AID) of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the computer system of Vian and Stefani with the feature of transmitting generated recorder data to the flight data recorder, FDR, via an aircraft interface device, AID, of Haukom because the “Flight data recorder (FDR) 38 can include processing and interface circuitry and non-volatile computer-readable memory to receive and store aircraft operational data for later retrieval, such as to facilitate the investigation of aircraft incidents
Regarding claim 20, the claim limitations recite a non-transitory computer-readable medium having limitations similar to those of claim 13 and therefore is rejected on the same basis, as outlined above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vian and Stefani as applied to claims 1 and 8 above, and in further view of Haukom (initially cited in rejection of claims 6, 13, and 20) and Lovett (PGPub No US 2004/0054481 A1), henceforth known as Lovett. 
Regarding claim 7, the claim limitations recite a method having limitations similar to those of claim 14 and therefore is rejected on the same basis, as outlined below.
Regarding claim 14, Vian and Stefani teach the system of claim 8. The combination of Vian and Stefani fails to teach transmitting the generated recorder data to the one or more vehicle recorder databases periodically, based on a frequency identified from an operator preference data set. 
However, in the same field of endeavor, Haukom teaches:
the function for storing the generated recorder data further comprises: 
transmitting the generated recorder data to the one or more vehicle recorder databases periodically, based on a frequency identified from an [operator preference] data set.
(Haukom, FIG. 3: (58), (60), (62);
Paragraph [0019]: “Aircraft interface device 12 can determine that an aircraft anomaly condition is present in response to determining that the data corresponding to the aircraft operational characteristics satisfies threshold anomaly criteria… a technician can specify anomaly criteria, such as threshold airspeed, altitude, course deviation, or operational state of any component of aircraft 14. In this way, aircraft interface device 12 can enable customizable anomaly criteria…”;
Paragraph [0049]: “In examples where no aircraft anomaly condition is present (“No” branch of step 58), selected data corresponding to the operational characteristics of the aircraft can be stored at a first storage frequency (step 60)…”;
Paragraph [0050]: “In examples where an aircraft anomaly condition is present (“YES” branch of step 58), selected data corresponding to the operational characteristics of the aircraft can be stored at a second storage frequency and/or transmitted at a second transmission frequency (step 62)… The second storage frequency can be greater (i.e., more frequent) than the first storage frequency…”;
Where aircraft interface device stores and transmits flight data (transmitting the generated recorder data) to the flight data recorder, FDR (to the one or more vehicle recorder databases) at a first frequency when no anomaly is present, based on the data set and technician configured thresholds (based on a frequency identified from a data set)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the computer system of Vian and Stefani with the feature of transmitting the generated recorder data to the one or more vehicle recorder databases periodically, based on a frequency identified from a data set of Haukom because the “…Aircraft interface device 12 can determine a lower storage and/or transmission frequency during anomalies having a lesser rank (i.e., corresponding to a less severe categorization of the anomaly), and can determine a higher storage and/or transmission frequency during anomalies having a greater rank (i.e., corresponding to a more sever categorization of the anomaly)” and “In this way, aircraft interface device 12 can more frequently store data and/or transmit position reports during more severe anomalies, thereby providing greater insight into a root-cause of an anomaly condition and/or greater precision of location tracking of aircraft 14.” (Haukom, Paragraph [0035]).
Although Haukom teaches transmitting the generated recorder data to the one or more vehicle recorder databases periodically, based on a frequency identified from an [operator preference] data set, the combination of Vian, Stefani, and Haukom fails to explicitly teach a frequency identified from an operator preference data set. 
However, in the same field of endeavor, Lovett teaches:
the function for storing the generated recorder data further comprises: 
[transmitting… data… periodically, based on] a frequency identified from an operator preference data set.

Abstract: “An airspeed indicator with quantitative voice output converts an electrical or pressure value to an indicated airspeed value and provides the numerical airspeed value to the pilot vocally… The frequency with which the device provides updated airspeed values to the pilot can be adjusted to suit the pilot's preference.…”;
Where the device of FIG. 1 transmits an airspeed value to the pilot (transmitting… data… periodically) based on a frequency that the pilot can adjust to suit the pilot’s preference (a frequency identified from an operator preference data set)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the computer system of Vian, Stefani, and Haukom with the feature of transmitting data periodically based on a frequency identified from an operator preference data set of Lovett so that “…The information will be supplied sufficiently frequently… to permit the pilot to maintain constant awareness” and “…to allow the user to adjust the frequency of the update” (Lovett, Paragraph [0018]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cornell (PGPub No US 2017/0148329 A1) teaches a method including receiving, at the data capture device, first FMC data from the FMC responsive to the first FMC data request and sending the first FMC data from the data capture device to the CDU via a communication interface and sending data generated based on the first FMC data from the data capture device to a portable electronic device via a wireless interface of the data capture device.
Gouillou et al. (PGPub No US 2017/0047983 A1) teaches methods, systems, and computer readable media for managing aircraft radiofrequency communications on board an aircraft by allowing the pilot to select a frequency and confirming the pilot’s selection. 
Larson et al. (PGPub No US 2007/0130437 A1) teaches a method and system for managing computer system configuration data by detecting loading of an application and interruption or faults while loading the application. 
Curtis et al. (PGPub No US 2019/0005744 A1) teaches an aircraft flight data monitoring and reporting system comprising: an onboard flight data recording and reporting unit; a remote flight data monitoring storage and analysis unit; a wireless communication link; and a network, the wireless communication link and network for communications between the aircraft flight data monitoring and reporting system and the flight data monitoring, storage and analysis unit.
Pezalla (US Patent No 10,676,209 B1) teaches a system and method for pilots to avoid engaging incorrect controls and/or switches in the event of engine fire or mechanical malfunction, to prevent shutdown of a functioning engine and recording on a Flight Data Recorder. 
Sweers et al. (PGPub No US 2016/0077027 A1) teaches systems, methods, and apparatus for using aircraft bondline embedded current sensors to determine a lightning damage index, where time periods may also be featured, such as calendar time periods or specific operating time periods selected by a user wherein multiple time periods may also be included, such that a user may plan for a range of operating times in considering the possibility of lightning strikes on aircraft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668